DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson (3678177) in view of Hayakawa et al. (2017/0263353).

    PNG
    media_image1.png
    249
    493
    media_image1.png
    Greyscale

 	Lawrenson (Figs 1-4) discloses a cable comprising an electric wire bundle; and an outer layer sheath (10) that covers the electric wire bundle, wherein the electric wire bundle includes a double-core twisted pair wire, a single-core third electric wire, and a wire-shaped interposed material (4/14) formed in a shape of a wire using a polymer; in a cross-sectional view of the wire bundle, the twisted pair wire is arranged at one side relative to a center line, and the third electric wire and the wire-shaped interposed material are arranged at the other side relative to the center line (re claim 1).
 	Lawrenson does not disclose the wire bundle including a single-core first electric wire and a single-core second electric wire, wherein the center line connects the center of the first wire and the center of the second wire (re claim 1).
 	Hayakawa et al. discloses a composite cable comprising a wire bundle which includes a single-core first electric wire (6) and a single-core second electric wire (6), wherein the first and second wires are arranged such that the center line of the wire bundle connects the center of the first wire and the center of the second wire.

 	Modified composite cable of Lawrenson also discloses that the third wire and the wire-shaped interposed material are twisted together to form a strand (re claim 2); the strand has a strand diameter that is substantially equal to that of the twisted pair wire (re claim 3); the wire-shaped interposed material has a diameter that is substantially equal to that of the third wire (re claim 4); the wire-shaped interposed material of Lawrenson does not break when wire breakage occurs in a conductor of the twisted pair wire because the wire-shaped interposed material of Lawrenson comprises structure and material as claimed (col. 2, line 39, polyethylene, same material disclosed by the applicant) (re claim 6); the cable comprises a separator layer (6) wound around a circumferential surface of the wire bundle (re claim 7); the cable comprises an inner layer sheath (7) between an inner surface of the outer layer sheath and the wire bundle (re claim 10); the inner layer sheath has a contour that is circular in the cross-sectional view (re claim 11); the first and second wires are each a power line and the twisted pair wire is formed by twisting two signal wires (re claim 12).

 	Re claim 13, it is noted that since the modified composite cable of Lawrenson comprises structure and material as claimed, it can be configured for use with an electric brake of an automobile.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (6448500) in view of Lawrenson.

    PNG
    media_image2.png
    345
    616
    media_image2.png
    Greyscale

 	Hosaka et al. (Fig. 2) discloses a composite cable comprising an electric wire bundle; and an outer layer sheath (7) that covers the wire bundle, wherein the 
 	Hosaka et al. does not disclose a wire-shaped interposed material formed in a shape of a wire using a polymer, wherein the wire-shaped interposed material is arranged at the other side relative to the center line.
 	Lawrenson discloses a cable comprising a wire bundle which includes a twisted pair wire arranged at one side relative to the center line of the wire bundle; a third wire and a wire-shaped interposed material (4/14) are arranged at the other side relative to the center line.
 	It would have been obvious to one skilled in the art to include the wire-shaped interposed material as taught by Lawrenson in the wire bundle of Hosaka et al. (i.e., twisting the interposed material with one of the twisted pair on the 

				Contact Information 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is 571-272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847